Exhibit 10.5

Amendment to Employment Agreement

        AMENDMENT AGREEMENT, dated November 12, 2007, to the Employment
Agreement, dated August 1, 2004, between CIT Group Inc., a Delaware corporation
(the “Company”) and the executive named below who is the signatory to this
Amendment Agreement (the “Executive”).

        WHEREAS, the Company and the Executive desire to extend the Employment
Agreement and the Term (as defined therein), subject to the changes noted below
to the retirement provisions of the Employment Agreement; and

        WHEREAS, the Company and the Executive desire to comply with Section
409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

        It is hereby agreed as follows:

        1. Section 2 is amended to delete the words “December 31, 2007” and to
replace them with the following: “December 31, 2008.”

        2. Section 2 is further amended to delete the last sentence thereof.

        3. Section 3(b)(i) is amended to add at the end thereof the following:

  Annual Base Salary shall be payable as earned during the Term at such time and
in such manner consistent with the Company’s payroll practices for other senior
executives, unless otherwise deferred in accordance with the terms of the CIT
Group Inc. Deferred Compensation Plan, as amended (the “DCP”).


        4. Section 3(b)(ii) is amended to add at the end thereof the following:

  Annual Bonuses, if any, shall be paid not later than March 15 of the calendar
year following the calendar year to which they relate, unless otherwise deferred
in accordance with the terms of the DCP.


        5. Section 3(b)(vi) is amended to add at the end thereof the following:

  Reimbursement shall be made as soon as practicable after a request for
reimbursement is received by the Company, but in no event later than the last
day of the calendar year next following the calendar year in which such expense
was incurred. Additionally, neither the provision of in-kind benefits nor the
reimbursement of expenses in any one calendar year shall affect the level or
amount of in-kind benefits to be provided, or the expenses eligible for
reimbursement, in any other calendar year. The Executive’s right to
reimbursement under this Section 3(b)(vi) is not subject to liquidation or
exchange for another benefit.


        6. Section 4 is amended to add after the words “Termination of
Employment” the following:

  For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of the Executive’s employment that



 

   

--------------------------------------------------------------------------------

  constitutes a “separation from service” within the meaning of the default
rules of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).


        7. Sections 4(c), 4(d) and 4(e) are deleted in their entirety and
replaced with the following:

  (c) Notice of Termination. Any termination by the Company for Cause or by the
Executive for any reason, including retirement, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 11(a)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon; (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than thirty days after the giving of such notice). The failure by the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.


  (d) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or as a result of the
Executive’s resignation or retirement, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be; (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination; (iii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.


  (e) Retirement. If the Executive’s employment terminates on or after May 26,
2008 (the “Retirement Date”) (including during any extension of the Term
pursuant to Section 2 or during the Change of Control Extension Period (as
defined in Section 9(a)), if applicable) for any reason other than termination
of employment (i) due to the Executive’s death or Disability, (ii) due to the
Executive’s involuntary termination by the Company for Cause or (iii) without
Cause during the Change in Control Extension Period, such termination shall be
treated as a retirement for all purposes of this Agreement, and the only amounts
payable to the Executive in connection with such retirement shall be the amounts
contemplated by Section 5(e).


        8. Section 5(a) is deleted in its entirety and replaced with the
following:

  (a) Termination other than for Cause Prior to the Retirement Date. If the
Executive’s employment with the Company is terminated by the Company without
Cause prior to the Retirement Date, then, as of the date of such termination of
employment, the following shall apply:



 

  2  

--------------------------------------------------------------------------------

  (i) (A) The Company shall pay to the Executive in cash the aggregate of the
following amounts in a lump sum within 10 days after the Date of Termination,
the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (2) the product of (x) the
Severance Bonus defined below and (y) a fraction, the numerator of which is the
number of days in the calendar year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is 365, in each
case to the extent not theretofore paid. For purposes of this Agreement, the
term “Severance Bonus” means the greater of (I) the Executive’s average Annual
Bonus over the two calendar years preceding the Date of Termination and (II) the
Executive’s Target Bonus.


  (B) In addition, to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and its affiliates in accordance with the terms and normal procedures of
each such plan, program, policy or practice.


  (ii) In addition, the Executive shall be deemed as of the Date of Termination
to have attained the age of 55 for purposes of (i) all relevant Company
retirement plans (including qualified, supplemental and excess plans, including
without limitation the Company’s Executive Retirement Plan and New Executive
Retirement Plan) and (ii) all performance share and stock option awards
outstanding as of such Date of Termination; provided, however, that the payment
provisions (or the Executive’s elections, if applicable) under the applicable
Company nonqualified retirement plan will apply for purposes of determining the
time and form of payment of the retirement benefits resulting from the operation
of this provision.


        9. Section 5(b) is deleted in its entirety and replaced with the
following:

  (b) Termination for Cause or Resignation for Any Reason Prior to the
Retirement Date. If, during the Term, (i) the Executive’s employment shall be
terminated by the Company for Cause or (ii) the Executive shall resign prior to
the Retirement Date for any reason, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive an amount equal to the amount described in clause (1) of
Section 5(a)(i)(A) above and timely payment or provision of the benefits set
forth in Section 5(a)(i)(B) above, in each case, to the extent theretofore
unpaid.


        10. Clause (i) of Section 5(d) is amended to delete the words “lump sum”
and “disability” and to add before the comma at the end thereof the following:

  Disability, which shall be paid in equal installments over 12 months in
accordance with Executive’s normal payroll periods in effect immediately prior
to the Date of Termination


        11. Clause (ii) of Section 5(d) is amended to delete the number “30” and
to replace it with the number “10”.


 

  3  

--------------------------------------------------------------------------------

        12. Section 5(e) is amended to delete the words “Section 5(a)(iv)” and
replace it with the words “Section 5(a)(i)(B)”.

        13. Section 5 is amended to add at the end thereof the following:

  (g) In connection with the Executive’s retirement under Section 5(e) hereof or
the termination of Executive’s employment other than for Cause under Section
5(a) hereof, the Executive shall deliver to the Company a release of claims in
the form attached hereto as Exhibit A.


        14. Section 6 is amended to delete the words “Internal Revenue Code of
1986, as amended (the “Code”)” and to replace them with the word “Code”.

        15. Section 6 is further amended to add before the period at the end
thereof the following:

  ; provided that the Executive’s costs and expenses shall be reimbursed not
later than the last day of the calendar year following the calendar year in
which the costs and expenses were incurred


        16. Section 7 is amended to add at the end thereof the following:

  Gross-Up Payments (including any additional Gross-Up Payments) shall be paid
not later than the last day of the calendar year following the calendar year in
which the Executive remits the Excise Tax to the proper tax authority.


        17. Section 9(b) is deleted in its entirety and replaced with the
following:

  (b) Special Payment. If the Executive’s employment is terminated without Cause
during the Change of Control Extension Period:


          (i) the Company shall pay to the Executive in cash the aggregate of
the following amounts:


          A. the amounts or benefits contemplated in Sections 5(a)(i)(A) and
5(a)(i)(B); and


          B. subject to compliance with Section 8, an amount equal to 2.5 times
the sum of the Executive’s Annual Base Salary and the Severance Bonus, payable
in a lump sum within 30 days after the Date of Termination; and


          (ii) all restrictions on restricted stock held by the Executive shall
lapse and all outstanding unvested stock options, stock appreciation rights,
tandem options, tandem stock appreciation rights, performance shares,
performance units, or any similar equity share or unit held by the Executive
shall vest immediately. Notwithstanding any provision regarding an earlier
termination of stock options set forth in any stock option or other agreement,
the stock options referred to in this Section 9(b)(ii) shall terminate and have
no force or effect upon the earlier of (x) two (2) years after the Date of
Termination or (y) the expiration of the option term as defined in the
applicable stock option agreement; and



 

  4  

--------------------------------------------------------------------------------

          (iii) subject to compliance with Section 8, continued benefit coverage
which permits the Executive to continue to receive, for 2.5 years from the Date
of Termination, at the Company’s expense, life insurance and medical, dental and
disability benefits at least comparable to those provided by the Company on the
Date of Termination, provided that the Executive shall not receive such life
insurance, medical, dental or disability benefits, respectively, if the
Executive obtains other employment that provides for such benefit(s); provided
further that, to the extent that reimbursable medical and dental care expenses
constitute deferred compensation for purposes of Section 409A of the Code, the
Company shall reimburse the medical and dental care expenses by no later than
the last day of the calendar year next following the calendar year in which such
expenses are incurred; and


          (iv) to the extent permitted by applicable law, the Executive shall be
credited with two additional years of age and service credit under all relevant
Company retirement plans (including qualified, supplemental and excess plans,
including without limitation the Company’s Executive Retirement Plan and New
Executive Retirement Plan, and, for the purpose of clarity, to the extent the
Executive is a participant in the cash balance arrangement under the Company’s
Retirement Plan, the cash balance account will be increased as if the Executive
had received two additional years of contributions based upon the Executive’s
compensation as of the Date of Termination); provided that the payment
provisions (or the Executive’s elections, if applicable) under the applicable
Company nonqualified retirement plan will apply for purposes of determining the
time and form of payment of the retirement benefits resulting from the crediting
of the Executive with an additional two years of age and service credit
hereunder; and


          (v) the Company shall provide the Executive with outplacement
services, not to exceed a reasonable cost, until the Executive accepts new
employment; provided that outplacement services shall not be provided to
Executive beyond the last day of the second calendar year following the calendar
year which contains the Executive’s Date of Termination.


        18. Section 11(d) is amended to delete the words: “, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 4 of this Agreement,”

        19. Section 11 is amended to add at the end thereof the following:

          (f) Notwithstanding anything herein to the contrary, if, at the time
of the Executive’s termination of employment with the Company, the Executive is
a “specified employee” within the meaning of Section 409A of the Code, as
determined under the Company’s established methodology for determining specified
employees, then, solely to the extent necessary to avoid the imposition of
additional taxes, penalties or interest under Section 409A of the Code, any
payments to the Executive hereunder which provide for the deferral of
compensation, within the meaning of Section 409A of the Code, and which are
scheduled to be made as a result of the Executive’s termination of employment
during the period beginning on the date of the Executive’s Date of Termination
and ending on the six-month anniversary of such date



 

  5  

--------------------------------------------------------------------------------

  shall be delayed and not paid to the Participant until the first business day
following such sixth month anniversary date, at which time such delayed amounts
will be paid to the Executive in a cash lump sum (the “Catch-up Amount”). If
payment of an amount is delayed as a result of this Section 11(f), such amount
shall be increased with interest from the date on which such amount would
otherwise have been paid to the Executive but for this Section 11(f) to the day
prior to the date the Catch-up Amount is paid. The rate of interest shall be the
short term federal rate applicable under Section 7872(f)(2)(A) of the Code for
the month in which occurs the date of the Executive’s Date of Termination. Such
interest shall be paid at the same time that the Catch-up Amount is paid. If the
Executive dies on or after the date of the Executive’s Date of Termination and
prior to the payment of the Catch-up Amount, any amount delayed pursuant to this
Section 11(f) shall be paid to the Executive’s estate, together with interest,
within 30 days following the Executive’s death. Notwithstanding the foregoing,
neither the Company nor any of its employees or representatives shall have any
liability to the Executive with respect to the application of this Section
11(f).


        20. Except as expressly provided here, the terms of the Employment
Agreement shall remain in full force and effect.

                IN WITNESS WHEREOF, the undersigned have executed, or have
caused to be executed, this Amendment Agreement as of the day and year first set
forth above.

  CIT GROUP INC.     By: James J. Duffy

--------------------------------------------------------------------------------

  James J. Duffy
Executive Vice President of Human Resources  

 

Joseph M. Leone

--------------------------------------------------------------------------------

Joseph M. Leone



 

  6  

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

                In connection with my retirement with CIT Group Inc. (“CIT”) as
described in my employment agreement with CIT, dated August 1, 2004, as amended,
(the “Employment Agreement”), I provide the following Release of Claims (the
“Release”).

        I. General Release.

                I, and each of the my respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the CIT, its subsidiaries and affiliates (the “Company Group”) and
each of their respective officers, employees, directors, shareholders and agents
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) my employment relationship with
and service as an employee or officer of the Company Group, and the termination
of such relationship or service, or (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that this Release shall not apply to any claims by me for
benefits to which I am entitled as of the date of this Release under CIT’s
compensation and benefit plans, subject, in each case, to the applicable terms
and conditions of each such plan. Without limiting the scope of the foregoing
provision in any way, I hereby release all claims relating to or arising out of
any aspect of my employment with the Company Group, including but not limited
to, all claims under Title VII of the Civil Rights Act, the Civil Rights Act of
1991 and the laws amended thereby; the Age Discrimination in Employment Act of
1967; the Older Workers Benefit Protection Act of 1990; the Americans with
Disabilities Act; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act of 1963; the New Jersey Conscientious Employee Protection Act; any
contract of employment, express or implied; any provision of the Constitution of
the United States or of any particular State; and any other law, common or
statutory, of the United States, or any particular State; any claim for the
negligent and/or intentional infliction of emotional distress or specific intent
to harm; any claims for attorneys fees, costs and/or expenses; any claims for
unpaid or withheld wages, severance pay, benefits, bonuses, commissions and/or
other compensation of any kind; and/or any other federal, state or local human
rights, civil rights, wage and hour, wage payment, pension or labor laws, rules
and/or regulations; all claims growing out of any legal restrictions on the
Company Group’s right to hire and/or terminate its employees, including all
claims that were asserted and/or that could have been asserted by me and all
claims for breach of promise, public policy, negligence, retaliation,
defamation, impairment of economic opportunity, loss of business opportunity,
fraud, misrepresentation, etc. The Releasors further agree that the payments and
benefits described in the Employment Agreement shall be in full satisfaction of
any and all Claims for payments or benefits, whether express or implied, that
the Releasors may have against the Company Group arising out of the my
employment relationship or my service as an employee or officer of the Company
Group and the termination thereof.

        II. Specific Release of ADEA Claims.

                In consideration for, among other things, certain actions by CIT
in support of my decision to retire, the Releasors hereby unconditionally
release and forever discharge the Company Group from any and all Claims arising
under the Federal Age Discrimination in Employment Act of 1967, as amended, and
the applicable rules and regulations promulgated


 

  7  

--------------------------------------------------------------------------------

thereunder (“ADEA”) that I may have as of the date of my signature to this
Agreement. By signing this Release, I hereby acknowledge and confirm the
following:

  (i)    I was advised by CIT in connection with my termination to consult with
an attorney of my choice prior to signing this Release and to have such attorney
explain to me the terms of this Release, including, without limitation, the
terms relating to my release of claims arising under ADEA;


  (ii)    I was given a period of not fewer than 21 days to consider the terms
of this Release and to consult with an attorney of my choosing with respect
thereto, and was given the option to sign the Release in fewer than 21 days if I
desired;


  (iii)    I am providing the release and discharge set forth in this Release
only in exchange for consideration in addition to anything of value to which I
am already entitled; and


  (iv)    I knowingly and voluntarily accept the terms of this Release.

               I acknowledge that I understand that I may revoke this specific
ADEA release contained in this Section II of this Release within seven days
following the date on which I sign this Release (the “Revocation Period”) by
providing to the General Counsel of CIT, at 1 CIT Drive, Livingston, New Jersey
07039, written notice of my revocation of the release and waiver contained in
this Section II of this Release prior to the expiration of the Revocation
Period. This right of revocation relates only to the ADEA release set forth in
this Section II of this Release and does not act as a revocation of any other
term of this Release. Any payments or benefits provided to me under the
Employment Agreement shall not commence until the expiration of the Revocation
Period.


        III. Representations and Warranties

               I agree that I have not instituted, assisted or otherwise
participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against any member of the Company Group or any of their
respective officers, employees, directors, shareholders or agents. I represent
and warrant that I have not assigned any of the Claims being released under this
Release.

               I acknowledge that, except as expressly set forth herein, no
representations of any kind or character have been made to me by CIT or by any
of its agents, representatives, or attorneys to induce the execution of this
Release. I understand and acknowledge the significance and consequences of this
Release, that it is voluntary, that it has not been entered into as a result of
any coercion, duress or undue influence, and expressly confirm that it is to be
given full force and effect according to all of its terms, including those
relating to unknown Claims. I acknowledge that I had full opportunity to discuss
any and all aspects of this Release with legal counsel, and have availed myself
of that opportunity to the extent desired. I acknowledge that I have carefully
read and fully understand all of the provisions of this Release and have signed
the Employment Agreement only after full reflection and analysis.

        IV. Miscellaneous

                This Release, together with the Employment Agreement, sets forth
the entire understanding between CIT and me in connection with its
subject-matter and supersedes and replaces any express or implied, written or
oral, prior agreement of plans or arrangement with


 

  8  

--------------------------------------------------------------------------------

respect to the terms of the my employment and the termination thereof which I
may have had with the Company Group (including the Employment Agreement). I
acknowledge that not in signing this Release, I have not relied upon any
representation or statement not set forth in this Release made by CIT or any of
its representatives.

                By signing this Release, I acknowledge that: (a) I have read
this Release; (b) I understand this Release and know that I am giving up
important rights; (c) Section II this Release shall not become effective or
enforceable for a period of seven (7) days following its execution; (d) I was
advised by CIT, and I am aware, of my right to consult with an attorney before
signing this Release; and (e) I have signed this Release knowingly and
voluntarily and without any duress or undue influence on the part or behalf of
CIT.




 

--------------------------------------------------------------------------------

Joeseph M. Leone      

--------------------------------------------------------------------------------

Date


 

  9  

--------------------------------------------------------------------------------